Citation Nr: 0731413	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective prior to November 13, 
2003, for the grant of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from June 1962 to September 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran was scheduled for a videoconference hearing 
before the Board in October 2005.  The veteran was not 
present for the hearing; however, his representative was 
present and presented argument on his behalf.  In January 
2007 the Bard remanded the case for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  The veteran's claim for service connection for tinnitus 
was received by the RO on November 13, 2003.

2.  Prior to November 13, 2003, there was no claim, informal 
claim, or intent to file a claim for service connection for 
tinnitus.



CONCLUSION OF LAW

The criteria for an effective date prior to November 13, 
2003, for a grant of service connection for tinnitus, have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an earlier effective date.  In a 
VCAA letter of January 2007 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Dingess notice was provided in the VCAA 
notice letter of January 2007.

The VCAA notice did not predate the rating decision.  
However, the Board notes that the VCAA letter was provided 
pursuant to a Board remand and therefore any prejudice was 
cured by the Board's prior remand.  Furthermore, the January 
2007 notice was adequate and a supplemental statement of the 
case was issued subsequent to the notice which constituted 
subsequent process.  No prejudice has been claimed as a 
result of the timing of the notice.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and a VA examination have been 
obtained.  The veteran was afforded a videoconference hearing 
and he did not appear.  Therefore, the Board finds that the 
VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).



Legal Criteria and Analysis

The veteran asserts that the effective date for the award of 
service connection for tinnitus should be prior to November 
13, 2003.  He states that he has had this disability since 
the 1960's and that it was noted in a VA examination report 
of June 6, 1965.  

Generally, the effective date of an award of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  An exception exists if an 
application is received within one year of date of discharge 
or release.  38 U.S.C.A. § 5110(b)(1).  In this case, the 
veteran was released from service in September 1965.  An 
original claim for compensation was received in 1966, but the 
document was silent as to a claim for tinnitus.  Since he did 
not file a claim for tinnitus within one year of September 
1965, the provisions of 38 U.S.C.A. § 5110(b)(1) are not 
applicable.  In such a case, the general rule applies; the 
effective date shall not be earlier than date of receipt of 
application therefore.  

Additionally, under 38 C.F.R. § 3.155(a) (2005), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  See also 38 C.F.R. § 3.1(p) 
(2007).

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than November 13, 2003, for the award of service connection 
for tinnitus is not warranted. 

The Board has reviewed the evidence of record dated prior to 
November 2003 to find anything which could be construed as a 
claim for service connection for tinnitus.  See 38 C.F.R. §§ 
3.1(p), 3.155(a), (b).  Medical evidence alone does not 
establish an intent by the veteran to file a claim for 
compensation.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) ("The mere presence of the medical evidence does not 
establish an intent on the part of the [claimant] to seek . . 
. service connection. . . .").  The fact that tinnitus had 
been diagnosed prior to the date of claim would not 
automatically provide for an earlier effective date.  See 
LaLonde v. West, 12 Vet. App. 377, 382 (1999).  The veteran's 
claim  for compensation was received on November 13, 2003 and 
the effective date assigned was the same.  Prior to November 
2003 there had been no claim, informal claim or an intent to 
file a claim for compensation for tinnitus.  In fact, the 
veteran had filed a claim for hearing loss disability in 
March 1966 which was granted.  Subsequently he filed claims 
for an increased evaluation for hearing loss disability.  It 
was not until November 2003 that the veteran filed a claim 
for service connection for tinnitus.  In the absence of a 
claim, informal claim or an intent to file a claim prior to 
November 2003, there is no basis to award an earlier 
effective date for service connection for tinnitus.  

The Board is fully aware that during a VA examination in 
1969, the veteran complained of constant ringing in his ears.  
However, nothing in the document or a liberal reading of the 
pleadings reflected an intent to file a claim for 
compensation.  Furthermore, nothing suggested an implied or 
inferred claim.

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part:  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  See Crawford v. Brown, 5 Vet. 
App. 33 (1993).  The fact that the veteran has tinnitus that 
is linked to service is the basis of the award of 
compensation.  However, the effective date is controlled by 
the date of receipt of his claim.  Since he did not file a 
claim for tinnitus prior to November 13, 2003, an earlier 
effective date may not be assigned.  Accordingly, an 
effective date earlier than November 13, 2003, for the award 
of service connection for tinnitus is denied.




ORDER

An effective date earlier than November 13, 2003, for the 
award of service connection for tinnitus is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


